DETAILED ACTION
This Office Action is responsive to the AFCP 2.0 filed 22 February 2022.  Claims 

11-16 are now pending.  The Examiner acknowledges the amendments to claims 11 

and 15, as well as the cancellation of claims 9, 10, 17 and 19-22.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
3.	Claims 11-16 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance: regarding claims 11-16, while the prior art teaches a cancer treatment apparatus for treating a cancer comprising: a magnetic field generator that generates a magnetic field of which a frequency is ranged from 100 kHz to 300 kHz to be applied to affected tissues;a power source that generates an alternating current to be supplied to the magnetic field generator, and a control module that controls the alternating current supplied from the power source to the magnetic field generator, wherein the control module controls the alternating current such that a magnetic flux density of   the magnetic field, which is generated by the magnetic field generator, is a 
predetermined value,a frequency of the alternating current supplied to the magnetic fieldgenerator varies in correspondence with output from the control module, wherein the control module controls the power source to maintain a temperature of the affected tissues lower than a cancer cell killing temperature, the prior art of record does 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791